Title: [Diary entry: 17 May 1781]
From: Washington, George
To: 

17th. Received a letter from Captn. Lawrence, near Dobbss ferry, informing me that abt. 200 Refugees were building a block house & raising other works at Fort Lee. Order’d the detachment

   

which had halted at Kings Ferry & another forming under Colo. Scammel to advance down & endeavour to annoy, if they could not prevent them. A Letter from Genl. Foreman of Monmouth (dated the 14th. Instt.) informs me that the British fleet from New York consisting of Seven Ships of 60 Guns & upwards—12 large Transport Vessels, & 10 topsail Schooners & Sloops made Sail from Sandy hook the 12th., with the wind at So. East. but veering round to the Southward, & Westward, it returned within the hook & lay there till 10 o’clock next day when it again Sailed. By two oclock it was clear of the hook and steering Southward.